Case 18-10475-LSS Doc16 Filed 01/15/19 Page 1 of 3

OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
POST-CONFIRMATION QUARTERLY SUMMARY REPORT

Debtor's Name: The Walking Company . Bank: Wells Fargo

Bankruptcy Number: — 18-10475 Account Number:__ See attached

Date of Confirmation: __ 6-29-18 Account Type: See attached

Reporting Period (month/year): October 1 to December 17, 2018

Beginning Cash Balance: $ 4,212,516

All receipts received by the debtor:

 

Cash Sales: $ 40,806,394
Collection of Accounts Receivable: $307,459
Proceeds from Litigation (settlement or otherwise): $e. 0
Sale of Debtor’s Assets: $ _o
Capital Infusion pursuant to the Plan: $ 0
Total of cash received: $ 42, 113.853
Total of cash available: $ 46,326,369

Less ali disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

Disbursements made under the plan, excluding the administrative

claims of bankruptcy professionals: $ 1,725,000
Disbursements made pursuant to the administrative claims of

bankruptcy professionals: $ 202,704

All other disbursements made in the ardinary
course: $ 40,580.89 1

Total Disbursements $ 42.508,595

ee en

Ending Cash Balance

$3817.74

Pursuant to 28 U.S.C. Section 1746(2), | hereby declare under penalty of perjury that the foregoing is true and
correct to the best of my knowledge and belief.

Date: “5 “
\ AN Name/Title: #1 Ge LL (ug [ Conall

68 700-00 DOCS DE: 142425 1
Inre The Walking Company Case 18-10475-LSS Doc 16 Filed 01/15/19 Page 2 of 8... no 48-10475

Reporting Period: 10/1-12/17/18

BALANCE SHEET

‘The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpelition obligations.

CU Se

Unrestricled Cash and Equivalents 4.212.516

Restricted Cash and Cash ivalents (see continuation sheet

Accounts Receivable (Net 1,262,742

Notes Receivable

Inventories 63.045,118
id Expenses ‘ 4,834,210

Professional Retainers

Other Current Assets (attach schedule 4,527,334

TOTAL CURRENT ASSETS 77,881,890

Real -and Im

Machi “and

Furniture, Fixtures and Office Equi

Leasehold Improvements

Vehicles

Less Accumulated lation

TOTAL PROPERTY & EQUIPMENT 16,721,023

Loans to Insitters*
Other Assets (attach schedule 4,705,024
TOTAL OTHER ASSETS $4,705,024

Accounts le 16,469,797
Taxes Payable 901,241
Ww & ovee Benefits Payable 3,887,682
Notes Payable 1,860,000
Rent / Leases - Buildi ul 35,666
Accrued Interest Payable -

Other: Accrued E3 2.274 841
Amounts Due to Insiders* - Ex -

(ther ition Liabilities (attach schedule $9,108,400
TOTAL POSTPETITION LIABILITIES $84, 427.027

Secured Debt
TOTAL PRE-PETITION LIABILITIES 2.300,000

TOTAL LIABILITIES 86,727,027

Capital Stock 1}5.864
Additional Paid-in C 8.056.624
Partners’ Capital Account

Owner's Equity Account

Relamed Earnings ~ Pre-Petition -6,445,912
Retained Eamings - P ition 4,864,334
Adjustments to Owner Equity (attach schedule

Postpetition Contributions (Disiributions) (Draws) (attach schedule

NET OWNER EOUITY

einsider" ts defined in 1/1 U.S.C. Section HOL(3T}

3BLIT74
770.972

61267220
5,743,319

4,446,967
76 046,252

10,662,689

4,081 578
$4,681 578

13.912 449
912 B44
4.592.640
1,800,000
33,965
481,655
58.284 946
$82,018,509

2,850,000
84,568
115 864

8,046,624

~6,445,912
5,105,434

 
Case 18-10475-LSS Doc16 Filed 01/15/19 Page 3 of 3

 

The Walking Compan Case #18-10475
Month-end bock balance
Bank Account # Account Descri 42/17/18
Wells Fargo -B053 * Restricted 637
Wells Fargo -8061** Merchant/Credit Card -
Wells Fargo -8087 Payroll 2,530
Wells Fargo -8079** rati 67,384
Wells Fa -6415 General Checkin 91,944
Wells Fa ~4827 Custemer Refunds’ 47 881
Wells Fa -521 Utility De t Account -
Wells Fa nfa Ex se rt clearin 25,650
Wells Fa -5218 Unsecured Claims Account 2,550,000
Weils Fa no activi TWC Ha 25
American Savi -5350 Stores sito
Associated Bank ~7695 Stores
Bank of America ~0841 Stores De
Bank of Hawaii -6371 Stores De
Bank of the West ~3559 Stores De
Banner Bank ~1689 Stores De
Berkshire -B586 De
BofA -O841 St
Chase -2541 Stores
Chase - wamu ~6472 t
Citizens ~7389 Stores
Comerica -9903 Stores
Com ~4660 Stores
Eastern -6607
Fideli -1765 Stores
Fifth Third -1825 Stores
First American -2901 to
First Citizens -3883 Stores
First Hawaiian -0363 Stores
First | -1297 Stores
First Nat'l of PA -6685 res
First Fennessee -9162 Stores De
Huntington -6886 De
Key Bank -0883 Stores De
PNC -1665 Stores De
Salem Five -0105 Stores De
Sun Trust -1081 Stores
bank ~1792 Stores o
erriterial Savi -3029 Stores
US Bank ~3122 Stores ito -
otal - Store Stores ito 130,359
Cash a Cash 700
Credit Card receivables a redit Card receivables 1,196,314
Total book balance - TWC Cash 3,776,474
Total book balance - FootSmart Cash 41,300
Total book balance - Total Cash per balance sheet 3,817,774

* - Indicates Wells Fargo Concentration Accounts

** ~ Indicates banks and accounts that are the "Cash Management Banks"
and "Cash Management Accounts", as applicable under the Agreement
